v --.
.a

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

    
   

 

UNITED STATES DisTRiCT COUR
SOUTHERN DISTRICT OF CALIFORNIA

          
  

UNITED sTATEs or AMERICA JUDGMENT IN A C 1535 l idi"§§ §OUF‘T
(For Revocation of Probation ` Re.lease)
V (For Offenses Committed On or After November l, 1987
Rafael Ma h -P ' d
° “°“ mm ° case Number; 18-¢r-07183-JAH-1

Kenneth Robert McMullan

Defendant’s Attorney

 

REGISTRATION NO. 29863408

m v

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One.

 

I:l was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Februarv l9. 2019
Date if Imposition of Sentence
§

H()_l?é/ John A. Houstoi`i
U`?f TED STATES DISTRICT JUDGE

/

18-cr-O7183-JAH~1

. ___`l

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Rafael Machuca~Preciado Judgm€nt ' Pag€ 2 0f2
CASE NUMBERZ lS-Cr-U7183 -JAH-l
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Four months consecutive to sentence in case lSCR4505-JAH.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]|:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at - A.M. on

 

 

|:| as notified by the United States Marshal.

L__| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
ij on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l 8-€1‘-07 1 83-] AH-l

 

